DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Information Disclosure Statement
3. 	The information disclosure statements (IDS) were submitted on 06/25/21 and 01/05/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Foreign Priority
4.    Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Claim Rejections - 35 USC §102
5.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.    	Claims 1-4, 7, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (2016/0077148 A1).
Regarding claims 1 and 15, Kimura et al discloses signal processing circuit/device/method comprising: 
a detection unit (221) configured to detect generation of a peak in an analog signal whose signal value changes in accordance with an input of a photon (Fig. 6; paras. [0045-0046]);
an A/D conversion unit (228) configured to perform A/D conversion of a signal value of a peak (401, 510) of the analog signal into digital data of a plurality of bits by determining a value of each of the plurality of bits from an upper bit to a lower bit (implicit feature of a conventional A/D converter) (Figs. 3 and 5-8; paras. [0044], [0053]); and
a control unit (224) configured to control the A/D conversion unit (Fig. 6; paras. [0045], [0049]) so that, in a case in which the generation of a second peak (530) of the analog signal is detected during a period in which the A/D conversion of a signal value of a first peak of the analog signal is being performed, 
(Figs. 5 and 8-9, S13; Fig. 9, performed by the peak holding circuit (detection unit, 221); Fig. 6, can be construed as being part of the A/ D conversion process, whenever pileup is detected, perform the normal A/D conversion process; Fig. 7 is interrupted and proceeds from the onset of 705a; Figs. 8-9, proceeds according to S14-S16 so as to digitize first, the difference between the second peak and the first peak during (phi)_2; Fig. 8, and then the first peak during (phi)_3, the composite operation constituting the digitization of the second peak),
the A/D conversion of the signal value of the first peak will be interrupted and the A/D conversion of a signal value of the second peak will be started (Fig. 8),
((para. [0049]); FIG. 7 is a timing chart of the signal processing performed by the signal processing device with respect to a normal waveform, and since no pulse signal is received from the pileup determining circuit (220), the switching control circuit (224) outputs a switching signal (616) (FIG. 7) to the switching circuit (226), and upon receiving the switching signal (phi)_1 from the switching control circuit (224), the switching circuit (226) closes the switching elements 226a and 226d, and opens the switching elements 226b and 226c. In that case, the electrical charge Qd output by the capacitor 225b is input as an electrical charge Qa to the plus terminal of the differential amplifier 227 via the switching element 226d. Furthermore, the grounding voltage is input as an electrical charge Qb (a reference charge) to the minus terminal of the differential amplifier 227 via the switching element 226a (paras. [0049], [0054], [0061]); 
Note: FIG. 8 is a timing chart of the signal processing performed by the signal processing device with respect to a pileup waveform, and when the electrical charge Q1a is stored in the capacitor 225a and the electrical charge Q3 is stored in the capacitor 225b, the switching control circuit 224 firstly outputs a switching signal (phi)_2 (a switching signal 716a) to the switching circuit 226 in response to the fact that a pileup signal has been received from the pileup determining circuit (220), wherein upon receiving the switching signal (phi)_2 from the switching control circuit 224, the switching circuit 226 closes the switching elements 226b and 226d and opens the switching elements 226a and 226c. In this case, the electrical charge Q3 output by the capacitor 225b is input as the electrical charge Qa to the plus terminal of the differential amplifier 227 via the switching element 226d (paras. [0065], [0072]).
Regarding claim 2, Kimura et al discloses, wherein in a case in which the A/D conversion of the signal value of the first peak is interrupted, the A/D conversion unit determines digital data of the first peak based on one or more bits whose value has been determined 
(Fig. 8; during (phi)_3, the value of Q1a is determined based on all bits that have been determined during (phi)_3 using the stored waveform (712) for the conversion; paras. [0071], [0079]).
Regarding claims 3-4, Kimura et al discloses, wherein the control unit determines, based on a progression state of the A/D conversion of the signal value of the first peak, whether to interrupt the A/D conversion of the signal value of the first peak, in a case (conditional) in which the generation of the second peak is detected (Fig. 8; same reasoning as above due to a conditional pileup signal; paras. [0065], [0072]).
Regarding claim 7, Kimura et al discloses, a holding unit (221) configured to hold the signal value of the first peak, wherein the holding unit can continue to hold the signal value of the first peak after the generation of the second peak (705a) has been detected (Figs. 6-8, 607; paras. [0046], [0057], [0067-0068]).
Regarding claim 9, Kimura et al discloses a correction unit configured to correct, in a case in which the A/D conversion of the signal value of the first peak is interrupted, second digital data representing the signal value of the second peak based on first digital data representing the signal value of the first peak and the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak (Fig. 8, (718a) Q2a = Q3 – Q1a, so that Q2a can be construed as correction data based on Q1a, and during (phi)_3, the value of Q1a is determined based on all bits that have been determined in the A/D conversion of the signal value of the first peak during (phi)_3 using the stored waveform (712) for the conversion; paras. [0071], [0079]).
Regarding claim 13, Kimura et al discloses an imaging system (1), a signal processing circuit (35, 222, 224), and a processing device (22, 228) configured to process a signal output from the signal processing circuit (Figs. 1 and 6).
Regarding claim 14, Kimura et al discloses a moving body (system) (Fig. 1) comprising:
a signal processing circuit (35, 222, 224);
a moving apparatus/body (12);
a processing apparatus configured to obtain information from a signal output from the signal processing circuit (22, 228); and
a control apparatus (224) configured to control the moving apparatus/body based on the information (Figs. 1 and 6).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 5-6 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1).
Regarding claims 5-6, Kimura et al discloses, the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak, and the control unit performing the A/D conversion of the signal value of the first peak as discussed above.


Furthermore, Kimura et al teaches if the value of the electrical current I becomes equal to or greater than a predetermined threshold value, then the pileup determining circuit (220) can be configured to start the differentiation operation (involves interrupting) with respect to the electrical current I, wherein in an environment of a high arrival factor of the photons, if counting is not performed regarding the current waveforms related to the pileup phenomenon, then the number of events of photon incidence decreases, thereby resulting in an error in the wave height discrimination value. (para. [0045]).
Therefore, it would have been considered quite obvious to a person of ordinary skill in the relevant art employing all of Kimura et al’s teachings as above so that,
in a case in which the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak is less than the threshold, the control unit continues (without interruption) the A/D conversion of the signal value of the first peak, and
in a case in which the number of bits whose values have been determined in the A/D conversion of the signal value of the first peak is not less (greater) than the threshold, the control unit interrupts the A/D conversion of the signal value of the first peak, in order to correct/prevent an error in the wave height discrimination value, in order to increase the number of events of photon incidence, thereby correcting/preventing an error in the wave height discrimination value.

10.	Claim 8 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1) in view of Kamimura et al (2004/0223582 A1).
Regarding claim 8, Kimura et al does not seem to particularly disclose, wherein the holding unit is a sample and hold circuit.
However, a sample and hold circuit is conventionally well known in the art.
Furthermore, Kamimura et al teaches sensor signal processing at least comprising switches (131 to 13n), an A/D converter (14), a memory (15), and a sample and hold circuit (51), in order to remove a dark current in each sensor(s) and a value proportional to the average number of photons can be obtained even in the case where a small number of incident photons are given (Fig. 6; paras. [0078-0083], [0012-0013]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the signal processing circuit/method as taught by Kimura et al to incorporate/combine Kamimura et al’s teaching as above, so that the holding unit is the sample and hold circuit, in order to remove a dark current in each sensor(s) and a value proportional to the average number of photons can be obtained even in the case where a small number of incident photons are given.

11.	Claim 10 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1) in view of TSUKAHARA et al (2008/0106748 A1).
Regarding claim 10, Kimura et al discloses the number of bits determined in the A/D conversion of the signal value of the first peak as discussed above.
Furthermore, Kimura et al discloses the correction unit determines a correction amount based on the first digital data, and corrects the second digital data by subtracting (Q3 – Q1a) the correction amount from the second digital data (Fig. 8, (718a) Q2a = Q3 – Q1a, so that Q2a can be construed as a correction amount based on Q1a, the first digital data, and during (phi)_3, the value of Q1a is determined based on all bits that have been determined in the A/D conversion of the signal value of the first peak during (phi)_3 using the stored waveform (712) for the conversion; paras. [0071], [0079]).
Kimura et al does not seem to particularly disclose an attenuation characteristic of the analog signal,
However, TSUKAHARA et al teaches image reading apparatus/method at least comprising a photoelectric converter to convert incident light into an analog image signal, AD converter (111), Sample and Hold circuit (109), an attenuation characteristic of the analog signal corresponding to the fluctuation in the clock frequency, and an overlapping circuit to overlap an anti-phase analog signal to the analog image signal fluctuating according to the frequency modulated clock signal with a same amount of fluctuation as that of the analog image signal, and the AD converter to convert the overlapped analog image signal into a digital output
(abs.; Figs. 1 and 9; paras. [0008-0009], [0059], [0073], [0014-0015], page 8, right column, see TSUKAHARA et al’s claim 12)
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the signal processing circuit/method as taught by Kimura et al to incorporate/combine Kamimura et al’s teaching as above, so that the correction unit determines the correction amount based on the first digital data, the number of bits determined in the A/D conversion of the signal value of the first peak, and the attenuation characteristic of the analog signal, and corrects the second digital data by subtracting the correction amount from the second digital data, in order to overlap an anti-phase analog signal to the analog image signal fluctuating according to the frequency modulated clock signal with a same amount of fluctuation as that of the analog image signal, and the AD converter to convert the overlapped analog image signal into a digital output, so as to reduce/prevent fine streaks in a read image, caused by repeated fluctuations of image level in synchronization with the modulation cycle during scanning pixel lines.

12.	Claim 11 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1).
Regarding claim 11, Kimura et al discloses, wherein the correction unit corrects the second digital data as discussed above.
Furthermore, Kimura et al teaches that in an environment of a high arrival factor of the photons, if counting is not performed regarding the current waveforms related to the pileup phenomenon, then the number of events of photon incidence decreases, thereby resulting in an error in the wave height discrimination value (para. [0005]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of MINEZAWA et al’s teachings as above so that the correction unit corrects the second digital data further based on the environmental information related to the signal processing circuit, in order to increase the number of events of photon incidence, thereby correcting/preventing an error in the wave height discrimination value.

13.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Kimura et al (2016/0077148 A1) in view of Mitsunaka et al (2009/0322950 A1).
Regarding claim 12, Kimura et al does not seem to particularly disclose, wherein the A/D conversion unit is one of an SAR A/D conversion circuit, a cyclic A/D conversion circuit, and a pipeline A/D conversion circuit.
However, SAR AD conversion circuits are the most frequently/widely used A/D converters in the field of photon counting applications as the one of skilled in the art would readily acknowledge, and the choice of any of a SAR AD converter, a cyclic AD converter, or a pipeline AD converter is considered to be an implementation choice/preference well within reach of the one of skilled in the art and his common general knowledge.
Furthermore, Mitsunaka et al teaches a receiver device at least comprising an AD converter (15) that may be utilized as a pipeline A/D conversion circuit, in order to convert the signal supplied from an analog filter (14) from analog to digital for output as first digital output signal (Fig. 1; paras. [0066-0068]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the signal processing circuit/method as taught by Kimura et al to incorporate/combine Mitsunaka et al’s teaching as above, so that the A/D conversion unit is the pipeline A/D conversion circuit, in order to convert, in a parallel fashion, the signal supplied from an analog filter (14) from analog to digital for output as first digital output signal.

Conclusion
14.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Muller et al (2002/0027962 A1), Device/method for processing frequency signals.

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

16.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483